        Case 3:20-mj-04064-WVG Document 1 Filed 09/21/20 PageID.1 Page 1 of 6




 1
                         UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,                      Case No.:     20MJ4064
 5                               Plaintiff,
                                                    COMPLAINT FOR VIOLATION OF
 6
            v.
 7                                                  18 U.S.C. § 545 Smuggling Goods Into
                                                    the United States (Felony)
 8   MANUEL EFREN VIDAL-SALES,
 9                             Defendant.
10
11
12 The undersigned complainant being duly sworn states:
13
14                                        COUNT 1
15        On or about September 15, 2020, within the Southern District of California,
16
     defendant MANUEL EFREN VIDAL-SALES did knowingly and willfully, with the
17
18 intent to defraud the United States, attempt to smuggle and clandestinely introduce
19 into the United States, merchandise, which should have been invoiced, to wit:
20
   Mexican pesticides, that is, eight 950 milliliter bottles of “Qufuran,” one 1-liter
21
22 bottle of “Metaldane 600,” three 1-liter bottles of “Metamidofos 600,” one 950
23 milliliter bottle of “Meta 600,” two 1-liter bottles of “Lorsban,” two 1-liter bottles
24
   of
25
26 //
27 //
28 //
       Case 3:20-mj-04064-WVG Document 1 Filed 09/21/20 PageID.2 Page 2 of 6




 1
 2 “Biomec,” and three 500 gram bags of “Acramite,” in violation of Title 18,
 3 United States Code, Section 545.
 4
         The complainant states that this complaint is based on the attached
 5
 6 Statement of Facts incorporated herein by reference.
 7
 8
                                                ___________________________
 9                                              Michael Lesley, Special Agent
10                                              Homeland Security Investigations

11
12         Sworn and attested to under oath by telephone, in accordance with Federal
13
     Rule of Criminal Procedure 4.1 on September 21, 2020.
14
15
16                                              ___________________________
17                                              HON. WILLIAM V. GALLO
                                                U.S. MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                            2
        Case 3:20-mj-04064-WVG Document 1 Filed 09/21/20 PageID.3 Page 3 of 6




1
     United States of America
            v.
2    Manuel Efren VIDAL-Sales
3
                             PROBABLE CAUSE STATEMENT
4

5          I, Special Agent Michael Lesley, declare under penalty of perjury, the
6
     following is true and correct:
7

8
           At approximately 10:41 p.m. on September 15, 2020, Manuel Efren VIDAL-

9    Sales entered the United States at the San Ysidro Port of Entry as the driver and sole
10
     occupant of a white 2004 Volkswagen Jetta bearing California license plates. The
11

12   Customs and Border Protection (CBP) Officer asked VIDAL twice if he had anything
13
     to declare, and VIDAL twice responded that he had nothing to declare. The CBP
14
     Officer then began inspecting the vehicle and noticed several black plastic bags on
15

16   the floor of the vehicle. The CBP Officer opened one of the bags and found a white
17
     plastic bottle labeled “Qufuran” inside it. The vehicle was then referred to the
18

19   Secondary inspection area. In the Secondary inspection area, CBP officers seized:
20
     eight 950-milliliter bottles of “Qufuran,” one 1-liter bottle of “Metaldane 600,” three
21
     1-liter bottles of “Metamidofos 600,” one 950-milliliter bottle of “Meta 600,” two 1-
22

23   liter bottles of “Lorsban,” two 1-liter bottles of “Biomec,” and three 500 gram bags of
24
     “Acramite.”
25

26
           After being advised of his Constitutional rights and waiving his rights in
27   writing, VIDAL stated that he bought the pesticides at a store in Tijuana, Mexico,
28


                                             Page 1
        Case 3:20-mj-04064-WVG Document 1 Filed 09/21/20 PageID.4 Page 4 of 6




1
     called “Granero Los Alazanes.” VIDAL stated that this is the third time he has

2    brought pesticides into the United States from Mexico. He stated that he delivers the
3
     pesticides to people in the United States and that these people pay him $10 for each
4

5    bottle that he brings to them. VIDAL stated that the pesticides were being used to
6
     grow marijuana. During the interview, VIDAL identified his cell phone and stated
7

8
     that he has received text messages from the individuals he delivers the pesticides to

9    containing pictures of which bottles of pesticides to purchase.
10
           According to the label, “Qufuran” contains the active ingredient carbofuran.
11

12   U.S. Environmental Protection Agency (EPA) special agents advised that in the
13
     United States, carbofuran is a cancelled pesticide because it is lethal if inhaled or
14
     swallowed, harmful if absorbed through the skin, highly toxic to honey bees,
15

16   highly toxic to birds, highly toxic to mammals, very highly toxic to freshwater and
17
     estuarine/marine fish and invertebrates, can leach into groundwater and enter
18

19   surface water as runoff, and poses a risk to drinking water.
20
            According to the labels, "Metaldane 600," “Metamidofos 600,” and “Meta
21
     600” contain the active ingredient methamidophos. EPA special agents advised
22

23   that in the United States, methamidophos is a cancelled pesticide, due to the fact
24
     that it is lethal if ingested, absorbed through the skin, or inhaled; highly toxic to
25

26
     bees; very highly toxic to birds; highly toxic to mammals; very highly toxic to
27

28


                                             Page 2
        Case 3:20-mj-04064-WVG Document 1 Filed 09/21/20 PageID.5 Page 5 of 6




1
     freshwater invertebrates; toxic to estuarine and marine fish and invertebrates;

2    capable of entering surface water as runoff; and a risk to drinking water.
3
           According to the label, “Lorsban” contains the active ingredient
4

5    chlorpyrifos. EPA special agents advised that in the United States, chlorpyrifos is a
6
     restricted-use pesticide because it is lethal if ingested, harmful if absorbed through
7

8
     the skin, or inhaled, highly toxic to bees, toxic to birds, acutely toxic to fish and

9    aquatic invertebrates, and can have chronic and long-lasting effects.
10
           According to the label, “Biomec” contains the active ingredient avermectin
11

12   B1. EPA special agents advised that, in the United States, avermectin B1 is a
13
     restricted use pesticide because it is lethal if ingested, harmful if inhaled, and toxic
14
     to honeybees, aquatic invertebrates, and freshwater fish.
15

16         According to the label, “Acramite” contains the active ingredient bifenazate.
17
     EPA special agents advised that, in the United States, bifenazate is a pesticide, but
18

19   is not a restricted use pesticide in this form.
20
           In the United States, federal regulations limit the sale and use of restricted-
21
     use pesticides to applicators certified by a program approved by the EPA, who
22

23   have received training in mitigating the dangers of such pesticides, and persons
24
     under their direct supervision. A search of the database of certified pesticide
25

26
     applicators in California revealed that VIDAL holds no such certification.
27

28


                                               Page 3
        Case 3:20-mj-04064-WVG Document 1 Filed 09/21/20 PageID.6 Page 6 of 6




1
           Federal law prohibits the distribution and sale of canceled or unregistered

2    pesticides. 7 U.S.C. §136j(a)(1)(A). Only pesticides registered with the EPA may
3
     be imported or sold in the United States. 7 U.S.C. §136o(c). All pesticides
4

5    intended for use in the United States must bear their EPA registration number on
6
     their labels, preceded by the phrase “EPA Registration No.” or “EPA Reg. No.” 40
7

8
     C.F.R. §156.10(e). In addition, all required information on a label must appear in

9    the English language. 40 C.F.R. §156.10(a)(3). The containers of pesticide found
10
     with VIDAL were labeled only in Spanish and bore no EPA registration numbers.
11

12         The lawful importation of pesticides into the United States requires a Notice
13
     of Arrival to be provided to U.S. Customs, pursuant to 19 C.F.R. §12.112. VIDAL
14
     provided no such Notice of Arrival for the pesticides in this case.
15

16         On September 16, 2020, agents gave VIDAL a Notice to Appear, requiring
17
     him to appear in San Diego before the duty magistrate at 2:00 p.m. on September
18

19   24, 2020, to answer to these charges.
20

21

22

23

24

25

26

27

28


                                             Page 4
